                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

JULIO SEVILLANO,                             ) Case No.: 6:19-cv-1461-Orl-78DCI
           Plaintiff,                        )
                                             )
v.                                           )
                                             )
ORANGE COUNTY, FLORIDA,                      )
         Defendant.                          )
                                             )

                        MEMORANDUM OF LAW IN OPPOSITION TO
                           DEFENDANT’S MOTION IN LIMINE

          The Plaintiff, JULIO SEVILLANO, hereby submits the following Memorandum of

Law in Opposition to Defendant’s Motion in Line (D.E. 75). In support, the Court is

shown as follows:

     I.        Relevant Facts

          1.      The Plaintiff filed his Complaint in the above-captioned matter on August

7, 2019. (D.E. 1) The Complaint alleges that the Plaintiff took medical leave pursuant

to the Family Medical Leave Act (FMLA) as a result of a workplace injury on or about

January 17, 2014. (Complaint ¶1, 18)

          2.      The Complaint further alleges that the Defendant wrongfully terminated

the Plaintiff and that the Department of Labor (DOL) decided in the Plaintiff’s favor after

a complaint was made. (Complaint ¶2, 21-22)

          3.      The Complaint alleges that the Plaintiff “is an individual with a disability

within the meaning of the ADA” (Americans With Disabilities Act), and that “Plaintiff has

physical impairments that substantially limit one or more of her (sic) major life activities,
Sevillano v. Orange County, Florida; Case No. 6:19-cv-1461-Orl-78DCI; CPLS Matter No. 3956-1
Memorandum of Law in Opposition to Defendant’s Motion in Limine; Page 2 of 6



has a record of such impairment, and was “regarded by Defendant as having

impairments.” (Complaint ¶32)

          4.        The Defendant filed a Motion for Summary Judgment on February 2,

2021. (D.E. 60) The Defendant did not argue in the motion that the Plaintiff was not

regarded as having a disability.

          5.        The Plaintiff filed a Memorandum of Law in Opposition to the Motion for

Summary Judgment on March 11, 2021. (D.E. 73) In the memo, the Plaintiff quoted

the definition of “disability,” including being regarded as having an impairment; and also

argued that the Plaintiff was disabled or was regarded as being disabled. (Id., p. 9)

          6.        The Defendant filed a Reply to Plaintiff’s Response on March 24, 2021.

(D.E. 74) There the Defendant, in a footnote, argued that the Plaintiff’s contention that

he was regarded as having a disability should be disregarded because it was not stated

in his Charge of Discrimination filed with the Equal Employment Opportunity

Commission and it was not stated in the Plaintiff’s Amended Complaint. (Id., p. 2)

          7.        The Defendant filed a Motion in Limine (D.E. 75) on April 29, 2021,

requesting that the Court “render an Order prohibiting Plaintiff… from introducing or

referencing at trial any testimonial or documentary evidence relating to 1) Plaintiff’s

complaint to the Department of Labor (“DOL”) regarding his use of leave under the

Family Medical Leave Act (“FMLA”), and 2) Plaintiff’s allegation that he was “regarded

as” disabled.” The Defendant claims this evidence is irrelevant, misleading, unfairly

prejudicial, or otherwise inadmissible at trial.
Sevillano v. Orange County, Florida; Case No. 6:19-cv-1461-Orl-78DCI; CPLS Matter No. 3956-1
Memorandum of Law in Opposition to Defendant’s Motion in Limine; Page 3 of 6



     II.       Law and Analysis

               a. “Regarded as Disabled”

           In order to prove a prima facie case of discrimination under the ADA, the Plaintiff

must show: 1) that he suffered from a disability; 2) that he was qualified; and 3) that he

was unlawfully discriminated against because of the disability. Lucas v. W.W. Grainger,

257 F.3d 1249, 1255 (11th Cir. 2001). The statutory definition of “disability” with respect

to an individual is:

                    (A)        A physical or mental impairment that substantially

                               limits one or more major life activities of such

                               individual;

                    (B)        A record of having such an impairment; or

                    (C)        Being regarded as having such an impairment.

42 U.S.C. §12102(1) (emphasis added).

           Therefore, there is no requirement that an individual specify in his or her Charge

of Discrimination or in pleadings that they are “regarded as” having a disability, because

it is statutorily defined as quoted above.                            The Defendant has not cited any legal

authority for its position and it must be rejected.                                  The Plaintiff filed a Charge of

Discrimination and an Amended Complaint, both alleging that he had been

discriminated against based upon having a disability in violation of the ADA.

           Further, the Defendant has been on notice since the filing of the original

Complaint that the Plaintiff intended to argue that he was regarded as having a

disability. Therefore, there is no prejudice to the Defendant because it could have
Sevillano v. Orange County, Florida; Case No. 6:19-cv-1461-Orl-78DCI; CPLS Matter No. 3956-1
Memorandum of Law in Opposition to Defendant’s Motion in Limine; Page 4 of 6



explored the allegation during the discovery process, or moved to dismiss the Complaint

on the grounds it is arguing now.

               b. FMLA leave and the DOL Proceeding

          In order to establish a prima facie case of disability discrimination based upon a

true disability, the Plaintiff must show that the Defendant had knowledge of a purported

disability. E.g., Cordoba v. Dillard’s, Inc., 2003 U.S. Dist. LEXIS 26624, *26 (11th Cir.

2003), citing, Morisky v. Broward County, 80 F.3d 445, 448-49 (11th Cir. 1996), Hedburg

v. Indiana Bell Telephone Co., Inc., 47 F. 3d 928, 932-33 (7th Cir. 1995). Evidence of

the fact that the Plaintiff took medical leave pursuant to the FMLA and the DOL

proceeding where it was determined that the Defendant violated the FMLA (including

the medical documentation) will tend to prove that the Defendant was aware of the

Plaintiff’s disability. (See Ex. 1) Through the FMLA and DOL processes, the Defendant

was provided with countless pages of medical records from the Plaintiff’s various health

care providers, which will clearly establish that the Defendant was aware of the

Plaintiff’s disability.          There is no prejudice to the Defendant should the Plaintiff be

permitted to introduce testimony and documentary evidence regarding either issue.

          The Plaintiff’s deposition testimony that the DOL found the Defendant “guilty” and

“fined” the Defendant can easily be cured before trial. Plaintiff’s counsel can explain to

the Plaintiff what the DOL actually determined and the action that was taken. In the

alternative, should the Plaintiff testify at trial similarly to his deposition, the Defendant

can cross-examine the Plaintiff and present the documentation from the DOL to support

its position.
Sevillano v. Orange County, Florida; Case No. 6:19-cv-1461-Orl-78DCI; CPLS Matter No. 3956-1
Memorandum of Law in Opposition to Defendant’s Motion in Limine; Page 5 of 6



     III.      Conclusion

            WHEREFORE, based upon the foregoing, the Plaintiff respectfully requests that

the Court DENY the Defendant’s Motion in Limine and allow the Plaintiff to present

testimony and documentary evidence as detailed above.



                                             CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this the 13th day of May, 2021, I filed the foregoing

document with the CM/ECF System, which will serve electronic notice upon: Susan

Spradley, (susan.spradley@gray-robinson.com, Chantal.mccoy@gray-robinson.com),

Craig Novick (craig.novick@gray-robinson.com), Gray Robinson, P.A., 301 E. Pine St.,

Ste. 1400, Orlando, FL 32802.

                                                              CPLS, P.A.
                                                              Attorneys|Consultants|Mediators
                                                              201 East Pine Street, Suite 445
                                                              Orlando, FL 32801
                                                              Tel 407-647-7887
                                                              Fax 407-647-5396
                                                              www.cplspa.com
                                                              CPLS File No. 3956-1




                                                              __________________________________
                                                              ALBERTO E. LUGO-JANER, Esq.
                                                              (Lead trial counsel)
                                                              Florida Bar Number 0972592
                                                              alugo-janer@cplspa.com
                                                              MELISSA C. MIHOK, Esq.
                                                              Florida Bar Number 555851
                                                              mmihok@cplspa.com

                                                              Counsel for Plaintiff
Sevillano v. Orange County, Florida; Case No. 6:19-cv-1461-Orl-78DCI; CPLS Matter No. 3956-1
Memorandum of Law in Opposition to Defendant’s Motion in Limine; Page 6 of 6
